In an action to recover damages for alleged bréach of a collective bargaining agreement, the parties cross-appeal from an order of the Supreme Court, Kings County, dated November 14, 1972, which denied cross motions by both sides for summary judgment. Order affirmed, without costs. At the trial, one of the issues to be resolved is the standing of plaintiffs to maintain this action. In view of the complicated issues in this case, we deem it inappropriate to determine the ease on papers. Munder, Acting P. J., Latham, Shapiro, Giilotta and Benjamin, JJ., concur.